 


109 HR 3835 IH: To establish a coordinated national ocean exploration program within the National Oceanic and Atmospheric Administration.
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3835 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Saxton (for himself, Mr. McIntyre, Mr. Farr, Mr. Abercrombie, Mr. Simmons, Mr. Wicker, Mr. Young of Alaska, and Mr. Foley) introduced the following bill; which was referred to the Committee on Science, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a coordinated national ocean exploration program within the National Oceanic and Atmospheric Administration. 
 
 
INATIONAL OCEAN EXPLORATION PROGRAM 
101.Short titleThis title may be cited as the National Ocean Exploration Program Act. 
102.EstablishmentThe Secretary of Commerce, through the Administrator of the National Oceanic and Atmospheric Administration, shall, in consultation with the National Science Foundation and other appropriate Federal agencies, establish a coordinated national ocean exploration program within the National Oceanic and Atmospheric Administration that promotes collaboration with existing programs of the Administration, including those authorized in title II. 
103.AuthoritiesIn carrying out the program established under section 102, the Administrator of the National Oceanic and Atmospheric Administration shall— 
(1)conduct interdisciplinary exploration voyages or other scientific activities in conjunction with other Federal agencies or academic or educational institutions, to survey little known areas of the marine environment, inventory, observe, and assess living and nonliving marine resources, and report such findings; 
(2)give priority attention to deep ocean regions, with a focus on surveying deep water marine systems that hold potential for important scientific discoveries, such as hydrothermal vent communities and seamounts; 
(3)conduct scientific voyages to locate, define, and document historic shipwrecks, submerged sites, and other ocean exploration activities that combine archaeology and oceanographic sciences; 
(4)develop, in consultation with the National Science Foundation, a transparent process for reviewing and approving proposals for activities to be conducted under this program; 
(5)enhance the technical capability of the United States marine science community by promoting the development of improved oceanographic research, communication, navigation, and data collection systems, as well as underwater platforms and sensors; 
(6)accept donations of property, data, and equipment to be applied for the purpose of exploring the oceans or increasing knowledge of the oceans; and 
(7)establish an ocean exploration forum to encourage partnerships and promote communication among experts and other stakeholders in order to enhance the scientific and technical expertise and relevance of the national program.  
104.Ocean exploration technology and infrastructure task forceThe National Oceanic and Atmospheric Administration, in coordination with the National Aeronautics and Space Administration, the United States Geological Survey, Office of Naval Research, and relevant governmental, non-governmental, academic, and other experts, shall convene an ocean exploration technology and infrastructure task force to develop and implement a strategy— 
(1)to facilitate transfer of new exploration technology to the program established under section 102; 
(2)to improve availability of communications infrastructure, including satellite capabilities, to the program; 
(3)to develop an integrated, workable, and comprehensive data management information processing system that will make information on unique and significant features obtained by the program available for research and management purposes; 
(4)to conduct public outreach activities that improve the public understanding of ocean science, resources, and processes, in conjunction with relevant programs of the National Oceanic and Atmospheric Administration, the National Science Foundation, and other agencies; and 
(5)to encourage cost-sharing partnerships with governmental and non-governmental entities that will assist in transferring exploration technology and technical expertise to the program. 
105.Interagency financingThe National Oceanic and Atmospheric Administration, the National Science Foundation, and other Federal agencies involved in the program established under section 102, are authorized to participate in interagency financing and share, transfer, receive, and spend funds appropriated to any Federal participant in the program for the purposes of carrying out any administrative or programmatic project or activity under the program. Funds may be transferred among such departments and agencies through an appropriate instrument that specifies the goods, services, or space being acquired from another Federal participant and the costs of the same. 
106.Application with Outer Continental Shelf Lands ActNothing in this title or title II supersedes, or limits the authority of the Secretary of the Interior under, the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.). 
107.Authorization of appropriationsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out this title— 
(1)$30,500,000 for fiscal year 2006; 
(2)$33,550,000 for fiscal year 2007; 
(3)$36,905,000 for fiscal year 2008; 
(4)$40,596,000 for fiscal year 2009; 
(5)$44,655,000 for fiscal year 2010; 
(6)$49,121,000 for fiscal year 2011; 
(7)$54,033,000 for fiscal year 2012; 
(8)$59,436,000 for fiscal year 2013; 
(9)$65,379,000 for fiscal year 2014; and 
(10)$71,917,000 for fiscal year 2015. 
IIUNDERSEA RESEARCH PROGRAM 
201.Short titleThis title may be cited as the NOAA Undersea Research Program Act of 2005. 
202.EstablishmentThe Administrator of the National Oceanic and Atmospheric Administration shall establish and maintain an undersea research program and shall designate a Director of that program. 
203.PurposeThe purpose of the program established under section 202 is to increase scientific knowledge essential for the informed management, use and preservation of oceanic, coastal, and large lake resources through undersea research, exploration, education, and technology development. The program shall be part of National Oceanic and Atmospheric Administration’s undersea research, education, and technology development efforts, and shall make available the infrastructure and expertise to service the undersea science needs of the academic community. 
204.ProgramThe program established under section 202 shall be conducted through a national headquarters, a network of regional undersea research centers, and a national technology institute. Overall direction of the program will be provided by the program director with advice from a Council of Center Directors comprised of the directors of the regional centers and the national technology institute. 
205.Regional centers and technology institute 
The following research, exploration, education, and technology programs shall be conducted through the network of regional centers and the national technology institute: 
(1)Core research and exploration based on national and regional undersea research priorities. 
(2)Advanced undersea technology development to support the National Oceanic and Atmospheric Administration’s research mission and programs, including advanced undersea technology associated with seafloor observatories such as LEO-15 and the Aquarius habitat, remotely operated vehicles, autonomous underwater vehicles, and new sampling and sensing technologies. 
(3)Undersea science-based education and outreach programs to enrich ocean science education and public awareness of the oceans and Great Lakes. 
(4)Discovery, study, and development of natural products from ocean and aquatic systems. 
206.CompetitivenessExcept for a small discretionary fund for rapid response activities, for which no more than 10 percent of the program budget shall be set aside, and for National Oceanic and Atmospheric Administration-related service projects, the external projects supported by the regional centers shall be managed using an open and competitive process to evaluate scientific merit, relevance to the National Oceanic and Atmospheric Administration, regional and national research goals, and technical feasibility. 
207.Authorization of appropriationsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration— 
(1)for fiscal year 2006— 
(A)$12,500,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$5,000,000 for the National Technology Institute;  
(2)for fiscal year 2007— 
(A)$13,750,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$5,500,000 for the National Technology Institute;  
(3)for fiscal year 2008— 
(A)$15,125,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$6,050,000 for the National Technology Institute;  
(4)for fiscal year 2009— 
(A)$16,638,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$6,655,000 for the National Technology Institute;  
(5)for fiscal year 2010— 
(A)$18,301,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$7,321,000 for the National Technology Institute;  
(6)for fiscal year 2011— 
(A)$20,131,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$8,053,000 for the National Technology Institute;  
(7)for fiscal year 2012— 
(A)$22,145,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$8,859,000 for the National Technology Institute;  
(8)for fiscal year 2013— 
(A)$24,359,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$9,744,000 for the National Technology Institute;  
(9)for fiscal year 2014— 
(A)$26,795,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$10,718,000 for the National Technology Institute; and   
(10)for fiscal year 2015— 
(A)$29,474,000 for the regional centers, of which 50 percent shall be for West Coast Regional Centers and 50 percent shall be for East Coast Regional Centers; and 
(B)$11,790,000 for the National Technology Institute.  
 
